FILED
                             NOT FOR PUBLICATION                            MAR 08 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-10118

               Plaintiff - Appellee,             D.C. No. 1:01-CR-00492-HG

   v.
                                                 MEMORANDUM *
 ELIGIO CHAVEZ-MONTES,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Hawaii
                      Helen Gillmor, District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Eligio Chavez-Montes appeals from the 18-month sentence imposed

following revocation of his supervised release. We have jurisdiction pursuant to



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EF/Research
28 U.S.C. § 1291, and we affirm.

       Chavez-Montes contends that his sentence is unreasonable because the

district court failed to consider the 18 U.S.C. § 3553(a) factors and make an

individualized assessment based on the facts of his case. The record indicates that

the district court did not procedurally err, and that Chavez-Montes’ sentence is

substantively reasonable. See United States v. Carty, 520 F.3d 984, 991-93 (9th

Cir. 2008) (en banc); see also United States v. Simtob, 485 F.3d 1058, 1062-63 (9th

Cir. 2007).

       AFFIRMED.




EF/Research                               2                                     09-10118